Citation Nr: 0707305	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  05-18 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for hypertension and 
arteriosclerotic heart disease, to include as secondary to 
service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1961 to May 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for service connection for hypertension and 
arteriosclerotic heart disease, to include as secondary to 
service-connected PTSD.  In March 2006, the veteran testified 
before the Board at a hearing that was held via 
videoconference from the RO.  


FINDINGS OF FACT

1.  The veteran's hypertension and arteriosclerotic heart 
disease first manifested many years after his separation from 
service and are unrelated to any aspect thereof.

2.  The veteran's hypertension and arteriosclerotic heart 
disease are not due to or the result of his service-connected 
PTSD.


CONCLUSION OF LAW

The criteria for service connection for hypertension and 
arteriosclerotic heart disease, to include as secondary to 
the veteran's service-connected PTSD, have not been met.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303, 3.304, 
3.309, 3.310(a) (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Service connection for certain chronic diseases, 
including hypertension and arteriosclerotic heart disease, 
will be rebuttably presumed if they are manifest to a 
compensable degree within one year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2006). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2006).  Service connection may also be granted for 
a disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2006).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2006);.  Under 38 C.F.R. 
§ 3.310, secondary service connection is permitted based on 
aggravation; compensation is payable for the degree of 
aggravation of a non-service-connected disability caused by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  "A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between the disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 309, 314 (1993).

Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show: (1) that a 
current disability exists; and (2) that the current 
disability was either caused or aggravated by a service-
connected disability.  38 C.F.R. § 3.303, 3.310.

The veteran's service medical records are negative for a 
diagnosis or symptoms of hypertension or arteriosclerotic 
heart disease.  The Board accordingly finds that chronicity 
of hypertension or arteriosclerotic heart disease in service 
is not established in this case.  38 C.F.R. § 3.303(b).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection of his 
hypertension and arteriosclerotic heart disease.  38 C.F.R. 
§ 3.303(b).  Post-service clinical records demonstrate that 
the veteran experienced an acute myocardial infarction in 
April 1994, and he was diagnosed with arteriosclerotic heart 
disease at that time.  He was initially placed on 
anti-hypertensive medication, but that was discontinued after 
it was determined that the veteran did not have hypertension.  
Labile hypertension was diagnosed in 1998.  The veteran has 
been on anti-hypertensive medication since that time, with 
adequate control of his hypertension.

The veteran underwent VA examination for hypertension in 
February 2003.  The examiner determined that the veteran's 
hypertension was essential in nature, and was unrelated to 
his period of active service.  

The first clinical evidence of arteriosclerotic heart disease 
is dated in April 1994, and the first evidence of 
hypertension is dated in 1998, more than 29 years after his 
separation from service.  Given the length of time between 
his separation from service and the initial records of 
diagnosis, the veteran is not entitled to service connection 
for either hypertension or arteriosclerotic heart disease on 
a presumptive basis.  Additionally, in view of the lengthy 
period without treatment, there is no evidence of a 
continuity of treatment, and this weighs heavily against the 
claims.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
In this case, there is no evidence establishing a medical 
nexus between military service and the veteran's hypertension 
and arteriosclerotic heart disease.  Indeed, the evidence of 
record weighs against such a finding.  Thus, service 
connection for hypertension and arteriosclerotic heart 
disease on a direct basis is not warranted.

The veteran however, does not contend that his hypertension 
and arteriosclerotic heart disease are related to an event or 
injury in service, but rather that they are related to his 
service-connected PTSD.  In this regard, he submitted a 
medical article detailing the adverse relationship of PTSD 
and physical health, including cardiovascular health.

On VA examination in February 2003, the examiner determined 
that while PTSD can cause fluctuations in blood pressure and 
make it more difficult to control, there was no evidence of 
aggravation of hypertension as a result of PTSD in this case, 
as the veteran's hypertension was found to be well-controlled 
by medication.  Accordingly, the examiner concluded that the 
etiology of the veteran's hypertension was essential 
hypertension and was therefore unrelated to his PTSD.  The 
veteran again underwent VA examination in April 2004.  At 
that time, the examiner also concluded that the veteran's 
hypertension and heart disease were unrelated to his PTSD.

In January 2001, the Veterans Benefits Administration issued 
a Fast Letter discussing the relationship between PTSD or 
stress to cardiovascular disorders. Veterans Benefits 
Administration Fast Letter 01-05 (Jan. 16, 2001).  This Fast 
Letter stated that for a medical opinion establishing a 
relationship between a veteran's PTSD and cardiovascular 
disease to be probative and credible, it would have to be 
supported by reasons and discuss the known risk factors for 
cardiovascular disease and explain why he or she considers 
PTSD to be at least as likely as not the cause of the 
cardiovascular disease in the veteran.  

A medical article or treatise "can provide important support 
when combined with an opinion of a medical professional" if 
the medical article or treatise evidence discusses generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least "plausible 
causality" based upon objective facts rather than on an 
unsubstantiated lay medical opinion.  Mattern v. West, 12 
Vet. App. 222, 228 (1999).; see also Sacks v. West, 11 Vet. 
App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  
However, the medical article submitted by the veteran was not 
accompanied by the opinion of any medical expert linking his 
hypertension and arteriosclerotic heart disease to his PTSD.  
Thus, the medical article submitted by the veteran is 
insufficient to establish the required medical nexus opinion 
for causation.  

As no relationship between the veteran's hypertension and 
arteriosclerotic heart disease and his service-connected 
PTSD, including evidence of aggravation, is of record, the 
Board finds that service connection on a secondary basis is 
not warranted.

The Board has considered the veteran's assertions that his 
hypertension and arteriosclerotic heart disease are related 
to his service-connected PTSD.  To the extent that the 
veteran ascribes his current disorder to his service-
connected PTSD, however, his opinion is not probative.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (layperson 
is generally not competent to opine on matter requiring 
knowledge of medical principles).

In sum, the weight of the credible evidence demonstrates that 
the veteran's hypertension and arteriosclerotic heart disease 
first manifested many years after service and are not related 
to his active service or any incident therein.  As the 
preponderance of the evidence is against the veteran's claim 
for service connection, the "benefit of the doubt" rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in January 2003, April 2003, 
March 2004, May 2004, and January 2005; and rating decisions 
in May 2004 and October 2004.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claim, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the May 2005 
statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

Service connection for hypertension and arteriosclerotic 
heart disease secondary to service-connected post-traumatic 
stress disorder (PTSD) is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


